Citation Nr: 9915436	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  93-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastritis. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an increased rating for chondromalacia of 
the left patella with degenerative joint disease, currently 
rated as 10 percent disabling. 

4.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently rated as 10 percent disabling. 

5.  Entitlement to an increased rating for bone spurs of the 
right heel, currently rated as 10 percent disabling. 

6.  Entitlement to an increased rating for bone spurs of the 
left heel, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on verified active duty from April 1989 to 
September 1992.  He had some earlier duty, reported to be in 
the Coast Guard Reserve that has not been verified, and is 
not at issue in this appeal.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
The development requested by the Board in the September 1997 
remand has been substantially accomplished, and this case is 
now ready for appellate review.   

In August 1993, a hearing was held at the RO before a Board 
Member designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  
The Board Member who presided at this hearing is no longer 
employed by the Board, and the veteran was notified of his 
right to attend a hearing before another Board Member.  
However, development conducted subsequent to the September 
1997 Board remand indicates that the veteran failed to attend 
a hearing scheduled in July 1996, and that he does not wish 
to attend another hearing before a member of the Board (See 
October 1997 statement from the veteran's representative). 

It is also noted that, while this case was undergoing 
development, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) delineated a difference between increased rating 
claims, and claims for a higher original rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
listed the issues as increased ratings on the title page, and 
in view of the one allowance below, will allow the RO to 
assign effective dates for the higher ratings assigned.  If 
the appellant or his representative thereafter disagree with 
the effective date, notice should be provided to the RO.  
Consideration of "staged" ratings is indicated as needed.

The issues of a higher rating for bone spurs of the left 
heel, and chondromalacia of the left patella, will be 
considered in the REMAND section of this document, which 
follows the "ORDER" section below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence of record linking 
a current disability associated with gastritis or chronic 
hemorrhoids and in-service symptomatology or pathology. 

3.  The service-connected right knee disability is manifested 
by tenderness and pain; no instability or significant 
limitation of motion in the knees is currently demonstrated.  

4.  The service-connected disability associated with bone 
spurs in the right heel includes tenderness, pain with 
walking and significant limitation of dorsiflexion. 

5.  There are no extraordinary factors associated with the 
service-connected right knee or right heel disabilities 
productive of an unusual disability picture so as to warrant 
consideration of extraschedular ratings.

 
CONCLUSIONS OF LAW

1.  It is not shown that the veteran has current disability 
associated with gastritis or chronic hemorrhoids that is 
etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The criteria for a rating in excess for 10 percent for 
the service connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Codes (DC) 5256-5263 (1998).    

3.  The criteria for a 20 percent rating, but no more, for 
bone spurs of the right heel are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, DC 5276-5284 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
Board notes that the veteran has been afforded the 
examination requested by the Board in the September 1997 
remand, and there is sufficient clinical evidence of record 
to equitably adjudicate the claims for increased ratings on 
appeal.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).   
 
With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  In pertinent part, the service 
medical records include a reference in August 1991 to blood 
in the veteran's stool and constipation.  He gave a history 
of similar problems since he was 14 years old.  Hemorrhoidal 
tags were apparently shown at that time.  In October 1991, 
the veteran complained about indigestion, and assessment at 
that time was "R/O esophagitis vs H. Hernia." An 
uppergastrointestinal series conducted in November 1991 was 
negative.  Service medical records dated in 1992 showed the 
veteran complaining about nausea associated with a viral 
syndrome.  A Medical Board convened in June 1992 noted knee 
disabilities but did not contain any reference to a 
gastrointestinal disability or hemorrhoids.  

The post-service clinical evidence includes private clinical 
records dated in 1996, 1997 and 1998 referring to treatment 
for gastritis and a hiatal hernia.  An August 1997 private 
clinical report included a reference to "hemorrhoids for 
many years," and an examination conducted at that time 
showed hemorrhoids.  Earlier examinations, however, have not 
included pertinent complaints or findings.  In addition, a 
statement submitted by a private physician in April 1998 
indicated the veteran reported a long history of reflux and 
heartburn.  The physical examination at that time revealed 
erosive esophagitis. 

Applying the pertinent legal criteria to the facts summarized 
above, while the Board has considered the testimony presented 
by the veteran at his August 1993 hearing as well as the 
written contentions submitted by and on behalf of the veteran 
asserting that current gastrointestinal disability and 
hemorrhoids are etiologically related to service, there is no 
competent medical evidence of record showing such an 
etiologic relationship.  Some hemorrhoidal symptoms have 
apparently existed for some years.  The service records, 
however, do not reveal more than 1 pertinent treatment, and 
the hemorrhoids are not shown to be continuing or chronic at 
that time or thereafter.  There is no competent opinion of 
record that recently denoted hemorrhoids are in any way 
related to the single episode of treatment for a skin tag in 
service or otherwise related to any other service event or 
occurrence.  Absent such evidence, the "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . .are not probative."  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Thus, the Board 
concludes that the "negative" evidence outweighs the 
"positive" evidence with regard to the claims for 
entitlement to service connection for gastritis or 
hemorrhoids.  Accordingly, the claims for service connection 
for gastritis and hemorrhoids must be denied.  Gilbert, 1 
Vet. App. at 49.   

In making the above determination, the Board has noted the 
in-service evidence referring to treatment for 
gastrointestinal complaints, constipation, and hemorrhoids.  
However, the clinical evidence from service does not depict a 
"chronic" disability associated with these conditions.  As 
support for this determination, it is noted that the upper 
gastrointestinal series conducted in November 1991 was 
negative, and there is no clinical evidence in service 
indicating that the constipation and apparent hemorrhoids 
shown in August 1991 was representative of chronic 
disability.  In addition, while the Board has considered the 
fact that the veteran reported having had hemorrhoids for 
"many years" in August 1997, as well as the "long history" 
of reflux and heartburn reported by the veteran in April 
1998, the lack of an opinion from a medical professional 
showing a nexus between current gastrointestinal disability 
and hemorrhoids precludes a grant of service connection.  See 
Edenfield, 8 Vet.App. at 384; Caluza, 7 Vet.App. at 498; 
Espiritu, 2 Vet.App. at 492, 495.  

II. Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A. Right Knee

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  A note accompanying DC 5003 
provides that when limitation of motion due to arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5258.  This 
is the highest assignable rating under DC 5258. 

Removal of the semilunar cartilage with associated 
symptomatology warrant a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5259.  This is the highest assignable 
rating under DC 5259. 

"Slight" disability of the knee, including recurrent 
subluxation or lateral instability in the knee warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5257.  
"Moderate" disability including recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  Id.  "Severe" disability including 
recurrent subluxation or lateral instability in the knee 
warrants a 30 percent disability rating.  Id. 

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  A 20 percent rating for 
limitation of knee motion requires flexion to be limited to 
30 degrees or extension to be limited to 15 degrees.  Id.  

Full knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.   

With the above legal principles in mind, the relevant 
clinical and procedural history will be briefly summarized.  
The service medical records reflect continuing treatment for 
knee pain, particularly in the right knee, to include 
arthroscopic surgery in July 1991 for degenerative joint 
disease in the right knee.  Surgical procedures at that time 
included the removal of a "jumpers knee" lesion and 
excision of a spur.  A Medical Board convened in June 1992 
found that the veteran had bilateral chondromalacia patella, 
degenerative joint disease of the lateral compartment of the 
right knee and "jumper's" knee on the right, status post 
excision of lesion.  It was indicated in the report from the 
Medical Board that the veteran had made no recovery 
"whatsoever" from the July 1991 surgery, and that he was no 
longer physically qualified for active duty due to his knee 
disabilities.  

Following separation from service, a September 1992 rating 
decision granted service connection for left and right knee 
disabilities.  A 10 percent rating was assigned for the left 
knee under DC 5257, and a noncompensable rating was assigned 
for the right knee under DC 5257.  Pertinent evidence 
thereafter includes reports from November 1992 X-rays that 
showed probable old traumatic arthritis in the inferior 
patella of the right knee and no clinical findings in the 
left knee.  A VA examination conducted in November 1992 
showed a full range of motion in both knees, no instability 
in the knees and marked patellofemoral joint tenderness in 
both knees.  

In August 1994, the veteran underwent a right knee 
arthroscopy and patella shaving.  No evidence of instability 
in the knee was demonstrated at that time, and there were no 
surgical complications.  A September 1994 private examination 
report showed the veteran complaining of retropatellar pain, 
and the veteran was scheduled for physical therapy.  By 
October 1994, the veteran's condition had improved to the 
point that he was released to "regular duty status."  
Thereafter, a January 1995 rating decision assigned a 
temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.30 (1998) for the right knee disability.  The 
10 percent rating was continued thereafter.  

An October 1995 private treatment report indicated that knee 
braces had been prescribed for relief of pain, and private 
clinical records dated through the end of 1995 showed left 
knee pain and indicated that the veteran was wearing a knee 
brace.  

Additional evidence includes private clinical records dated 
in 1997 reflecting treatment for knee pain, especially in the 
right knee.  It was indicated in March 1997 that the veteran 
fell on to his right knee, and that he had difficulty as a 
result in arising from a sitting position without using his 
arms.  These records also reflect injections of pain 
medication/anti-inflammatories.  In May 1997, the veteran 
underwent additional arthroscopic surgery on the right knee.  
Surgical findings included extensive articular cartilage 
changes of the patella and 50 percent of the lateral plateau.  
Operative procedures included patellar shaving, and there 
were no surgical complications.  In July 1997, the right knee 
pain was reported to have subsided, but it was reported in 
August 1997 that there was increasing pain in the left knee.  
Another temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.30 for the right knee disability was assigned 
thereafter by a September 1997 rating decision.  The 10 
percent rating for this disability was continued thereafter.  

A November 1997 VA examination showed the veteran to be able 
to walk without a definite limp.  The examination of the 
right knee showed a well-healed surgical scar and a range of 
motion from full extension to 130 degrees of flexion.  The 
veteran expressed discomfort with the range of motion study.  
No swelling was noted, and there was significant tenderness 
to palpation about the femoral joint and pain with patellar 
compression.  No ligamentous instability was shown in the 
right knee.  X-rays of both knees showed minimal degenerative 
changes, worse in the right knee than the left knee, but were 
otherwise normal. 

As directed by the Board in the September 1997 remand, the 
physician who conducted the November 1997 examination applied 
the principles of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
finding in this regard that there was no evidence of weakened 
movement in the knees, but that certain activities such as 
squatting produced pain.  The examiner noted no evidence of 
excess fatigability or incoordination in either knee, and he 
also indicated that "flare-ups" of pain could further limit 
functional ability, but that it was not medically feasible to 
determine the severity of such additional disability.  It was 
also noted by the examiner that the veteran wears bilateral 
knee braces.  

Private clinical records dated in 1998 reflect treatment for 
pain and swelling in the veteran's knees.  The treatment 
included Synvisc injections, Feldene and Duract.  

Turning to an analysis of the veteran's claim, the Board 
concludes that entitlement to a rating in excess of 10 
percent for disability in the right knee is not warranted.  
In making these determinations, the Board notes that the most 
probative evidence to consider in determining the proper 
rating to be assigned to a service connected disability is 
the most recent clinical evidence.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, all pertinent evidence is 
considered for the appeal period.  Examining this recent 
evidence, the Board notes that no instability was shown in 
the left knee upon the March 1999 arthroscopy, and no 
instability was demonstrated in either knee by the November 
1997 VA examination, or earlier.  Moreover, no limitation of 
extension in either knee was shown by this examination, and 
flexion was shown to 130 degrees in each knee by this 
examination.  Thus, the Board concludes that increased 
ratings based on instability under DC 5257 or limitation of 
motion under DC 5260 or DC 5261 are not warranted.  

The Board also notes that consideration has been given to the 
principles of VAOPGCPREC 23-97, but finds that the lack of 
any current evidence of instability or compensable limitation 
of motion precludes an increased rating under this opinion.  
In making this determination, the Board has carefully 
considered the in-service and post-service clinical history 
described above as required by Schafrath, but notes that the 
most recent clinical evidence is the most probative evidence 
to consider in determining the proper rating to be assigned 
for a disability under Francisco.  Also weighed by the Board 
were the provisions of 38 C.F.R. §§ 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the most recent clinical evidence 
did not show any functional loss due to loss of strength, 
motion, coordination or fatigability in the right knee so as 
to warrant entitlement to increased ratings under the 
guidelines in DeLuca or the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  Moreover, while it is possible that "flare-ups" 
of pain produce temporarily increased symptomatology, the 
physician who conducted the November 1997 VA examination did 
not identify any pathology which would warrant an increased 
rating under the principles of DeLuca. 

The Board has considered the "positive" evidence 
represented by the sworn testimony and written contentions by 
the veteran asserting that the right knee disability is much 
more severe than has been reflected by the ratings assigned 
by the RO, but the Board finds such lay evidence to be of 
minimal probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Of greater probative value than this 
subjective "positive'" evidence is the most recent 
objective "negative" clinical evidence contained in the 
November 1997 VA examination discussed above.  Francisco, 7 
Vet. App. at 55.  Also considered by the Board were the 
provisions of 38 C.F.R. § 3.321(b)(1), which state that when 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent post-
service hospitalization nor marked interference with post-
service employment due to the veteran's service-connected 
right knee disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that 
extraschedular ratings would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, while 
the Board recognizes that there have been several knee 
surgeries, there is no indication these procedures have been 
particularly invasive or that they have resulted in any 
surgical complications.

B.  Right Heel Spurs

Moderate disability due to foot injuries warrants a 10 
percent disability rating.  Moderately severe disability due 
to foot injuries warrants a 20 percent disability rating.  
Severe disability due to foot injuries warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5284.   

Full ankle motion is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II 

Turning to a summary of the relevant clinical evidence and 
procedural history, the service medical records reflect 
treatment for bilateral heel spurs  (See eg., service medical 
records dated February 23, 1990, and March 27, 1990, and 
April 1991 X-ray report.)  Service connection for bone spurs 
of both feet was granted by an October 1992 rating decision, 
and a noncompensable rating was assigned.  Additional 
pertinent evidence includes a report from an April 1994 VA 
examination of the feet.  Findings from this examination 
included a normal gait pattern, and no evidence of heat, 
swelling, redness or deformity in either foot.  There was 
bilateral tenderness to palpation of the heel pad region.  
The veteran performed a satisfactory heel and toe walk but 
the he complained about mild heel pain with walking on the 
heels.  The dorsal pedis pulse was "3+" bilaterally.  

Additional pertinent evidence includes an April 1995 
statement from a private podiatrist.  This podiatrist 
indicated that the veteran began treating the veteran in 
January 1995 for persistent right heel pain.  After local 
injections with a steroid, oral anti-inflammatory 
medications, ice, stretching and the prescription of an 
orthotic failed to improve symptoms, an endoscopic plantar 
fasciotomy of the right foot was performed in March 1995.  No 
surgical complications were reported.  Following this 
surgery, a temporary 100 percent rating under 
38 C.F.R. § 4.30 was assigned for the bilateral bone spurs by 
a May 1995 rating decision.  The noncompensable rating was 
restored thereafter.    

A July 1995 VA examination showed five degrees of 
dorsiflexion in the right ankle with knee in full extension 
and ten degrees of dorsiflexion with the knee flexed to 90 
degrees.  There was 45 degrees of plantar flexion in the 
right ankle.  Also noted was tenderness to palpation over the 
dorsal lateral aspect of the right foot and "rather 
significant" bilateral heel pad tenderness.  The dorsalis 
pedis pulse was again measured at "3+" bilaterally.  X-rays 
of both feet were negative, and the  impression was bilateral 
heel syndrome, postoperative right foot.  

An October 1995 statement from a podiatrist indicated that 
due to the veteran's "chronic" heel spur syndrome, he was 
forced to wear "jogging-like" shoes to work to accommodate 
a pair of functional orthotics.  The podiatrist indicated the 
veteran would not be able meet the demands of his job without 
the orthotics, and that the veteran would require the use of 
the orthotics indefinitely.  Clinical records dated in 1994 
and 1995 reflect several visits for pediatric treatment, and 
another statement from the veteran's podiatrist dated in 
October 1995 indicated that the treatment provided by him had 
not eliminated the veteran's foot pain, and recommended that 
the veteran pursue a job that did not require him to be on 
his feet for extensive periods of time.  

Following the submission of the evidence discussed above, a 
July 1996 rating decision assigned a separate 10 percent 
rating for bone spurs of the left foot and a 10 percent 
rating for bone spurs of the right foot following the 
expiration of a temporary 100 percent rating for the right 
foot under the provisions of 38 C.F.R. § 4.30.  

Additional pertinent evidence is contained in the reports 
from the November 1997 VA examination.  Findings with respect 
to the right foot include "rather significant" tenderness 
to palpation of the right heel pad with 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion demonstrated 
in the right ankle.  The dorsalis pedis pulses were strong in 
both feet, and the veteran was able to perform a heel and toe 
walk, with pain in the knees and feet.  X-rays of both feet 
were negative.  The physician who conducted this examination 
applied the principles of DeLuca, finding in pertinent part 
that there was no evidence of weakened movement, excess 
fatigability or incoordination due to the heel disabilities.  
He did indicate that the veteran experienced increased pain 
in the right foot with prolonged periods of weight-bearing, 
after first arising in the morning, or after prolonged 
periods of sitting.  "Flareups" of pain were said to 
possibly limit functional ability, but, as with the knees, 
the examiner said it was not possible to determine the 
severity of such additional disability.  

After reviewing the evidence summarized above, the Board 
concludes that there is sufficient disability demonstrated in 
the right heel to warrant the assignment of separate 20 
percent ratings for that heel.  The 20 percent rating 
contemplates "moderately severe" disability under DC 5284.  
The evidence relied upon by the Board in making this 
determination includes the findings of tenderness in the heel 
pad shown by the November 1997 VA examination and the 
significant limitation of dorsiflexion shown at that 
examination.  Also considered by the Board was the limitation 
of dorsiflexion shown in the right ankle at the July 1995 VA 
examination, as well as the most recent private clinical 
evidence and October 1995 statements from a private 
podiatrist indicating the need for orthotics and a job that 
did not require prolonged standing due to the veteran's heel 
spurs. 

Given such evidence as the July 1995 VA examination finding 
of 45 degrees of plantar flexion and the November 1997 VA 
examination findings of 45 degrees of plantar flexion in each 
ankle, the negative July 1995 and November 1997 X-rays of the 
feet, and the active dorsalis pedis pulses demonstrated in 
the right foot at the July 1995 and November 1997 VA 
examinations, the Board concludes that the criteria for a 30 
percent rating for "severe" disability for the right heel 
under DC 5284 are not met.  Other potentially applicable 
diagnostic codes pertaining to the feet listed at 
38 C.F.R. § 4.71a DC 5276-5284 have also been considered in 
the Board's conclusion that ratings in excess of 20 percent 
are not warranted.  

In finding that 20 percent ratings, but no more, are 
warranted for the right heel disability, it is noted that the 
principles of DeLuca have been considered, but the physician 
who conducted the November 1997 VA examination found that 
there was no evidence of weakened movement, excess 
fatigability or incoordination due to the  heel disability, 
and that while "flareups" of pain were said to possibly 
limit functional ability, it was not possible to determine 
the severity of any such additional disability.  Accordingly, 
while the Board has considered the principles embodied by 
DeLuca and 38 C.F.R. § 4.40 and 4.45 to the extent that it 
concludes that the painful movement demonstrated upon the 
most recent VA examination warrants entitlement to 20 percent 
ratings, entitlement to ratings in excess of 20 percent under 
these principles are not warranted.  

While the Board has considered the  "positive" evidence 
represented by the sworn testimony and written contentions by 
the veteran asserting that the right heel disability is much 
more severe than has been reflected by the ratings assigned 
by the RO, the Board finds such lay evidence to be of minimal 
probative value.  See Espiritu, 2 Vet. App. at 492, 494.  Of 
greater probative value than this subjective "positive'" 
evidence is the most recent objective "negative" clinical 
evidence contained in the November 1997 VA examination 
discussed above.  Francisco, 7 Vet. App. at 55.  It is noted 
that there is some corroboration for the veteran's assertions 
with respect to the right heel disability to the extent that 
the recent clinical evidence demonstrates that the ratings 
for such disability should be increased to 20 percent.  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), but it is noted that neither frequent post-
service hospitalization nor marked interference with post-
service employment due to the veteran's service-connected 
right heel disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that 
extraschedular ratings would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, while 
the Board recognizes the post-service foot surgery, there is 
no indication that these procedures have been particularly 
invasive or that they have resulted in any surgical 
complications.


ORDER

Entitlement to service connection for gastritis is denied. 

Entitlement to service connection for chronic hemorrhoids is 
denied. 

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella is denied. 

Entitlement to a 20 percent rating, but no more, for bone 
spurs of the right heel is granted, subject to regulations 
governing the payment of monetary awards. 


	(CONTINUED ON NEXT PAGE)

REMAND

With regard to the remaining issues of increased ratings for 
left heel and knee pathology, it is noted that no clear 
picture of current disablement is of record.  The last record 
with reference to the left knee reveals that surgery was 
conducted in March 1999.  This evidence was received at the 
Board after the case was transferred from the RO.  An 
examination to ascertain the current post-operative 
disability picture is indicated.

Similarly, the last evidence on file with reference to the 
left heel spurs is a report of surgery conducted in June 
1998.  Again, an examination is needed to determine the 
current post-operative disability picture.

In view of the foregoing, these issues are REMANDED for the 
following action:

1.  The RO should make arrangements for a 
pertinent VA physical examination of the 
service connected left knee and left heel 
disorder.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Functional limitations due to pain should 
also be described.

2.  The veteran and his representative 
should be informed of the opportunity to 
submit additional evidence or argument on 
these issues.  Either is free to obtain 
and submit records of private treatment 
that may have occurred, the records of 
which are not in the claims folder.  They 
are also free to indicate whether there 
was any VA medical treatment, records of 
which might be pertinent.  If they desire 
RO help in obtaining records, that should 
be so indicated, and appropriate release 
forms signed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

Thereafter, the RO should review the claim as to the 
remaining two issues.  This review should include 
consideration of "staged" ratings as appropriate.  See 
Fenderson, supra.  In the event that the benefits sought are 
not granted, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the claims should be returned to the Board for 
further consideration, if in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome as to these claims by the 
action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

